DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 7/23/2020.
Claims 1-19 are pending.
Claims 1-19 are rejected.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 7/23/2020 and 11/3/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to because the reference numeral 6 is used in FIG. 1 to refer to "Off-chip Memory," but reference numeral 6 is used in FIG. 2 to refer to "Memory System" and in FIG. 3 and FIG. 4 to refer to "Memory."  Reference numeral 24 is used in FIG. 2 to refer to "L2 Cache" but is later used in FIG. 3 to refer to "L2."  In FIG. 4, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…the cache system comprising a cache configured to receive data from the memory and to provide data to the processor for use when performing data processing operations and to receive data from the processor for sending to the memory, the cache comprising a plurality of cache lines each able to store a respective data entry, the method comprising: when a block of data that is stored in the memory in a compressed form is to be loaded into the cache, the compressed block of data having a set of associated compression metadata: storing the block of data into a group of one or more cache lines of the cache; and providing the compression metadata for the block of data as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the block of data is stored" (independent claim 1, lines 7-19).  The Examiner is uncertain if "the memory," which lacks antecedent basis, refers to "a memory system," an unclaimed memory that is part of "a memory system," or to some other component.  Additionally, the Examiner is uncertain if "the compressed block," which lacks antecedent basis, of line 13 refers to "a block of data that is stored in the memory in a compressed form" or to some other unclaimed memory block.  Finally, the Examiner is uncertain if "'the block of data," which lacks antecedent basis, of lines 15, 17, and 19 refers to a compressed  system and to provide data to the processor for use when performing data processing operations and to receive data from the processor for sending to the memory system, the cache comprising a plurality of cache lines each able to store a respective data entry, the method comprising: when a block of data that is stored in the memory system in a compressed form is to be loaded into the cache, the block of data that is stored in the memory system in the compressed form having a set of associated compression metadata: storing the block of data that is stored in the memory system in the compressed form into a group of one or more cache lines of the cache; and providing the compression metadata for the block of data that is stored in the memory system in the compressed form as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the block of data that is stored in the memory system in the compressed form is stored."  Dependent claims 2-7 and 10, which ultimately depend from independent claim 1, are rejected for carrying the same deficiencies.
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 8 recites "…when a block of data is to be stored in memory in a compressed form, the compressed block of data having a set of associated compression metadata: storing the block of data into a respective data structure in memory; and storing the compression metadata in a separate header data structure, the header data structure including one or more data fields, and wherein the compression metadata is stored in a data field that would in a different mode of operation be used for other information" (independent claim 8, lines 5-11).  The Examiner is uncertain if "the memory," which lacks antecedent basis, refers to "a memory system," an unclaimed memory that is part of "a memory system," or to some other component.  Additionally, the Examiner is uncertain if "the compressed block," which lacks antecedent basis, of lines 5-6 refers to "a block of data that is stored in the memory in a compressed form" or to some other unclaimed memory block.  Finally, the Examiner is uncertain if "the block of data," which lacks antecedent basis, of line 7 refers to a compressed block of data, an uncompressed block of data, a decompressed block of the memory system in a compressed form, the block of data that is to be stored in the memory system in the compressed form having a set of associated compression metadata: storing the block of data that is to be stored in the memory system in the compressed form into a respective data structure in memory; and storing the compression metadata in a separate header data structure, the separate header data structure including one or more data fields, and wherein the compression metadata is stored in a data field that would in a different mode of operation be used for other information."  Dependent claim 9, which depends directly from independent claim 8, is rejected for carrying the same deficiencies.
Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 11 recites "…the cache system comprising a cache configured to receive data from the memory and to provide data to the processor for use when performing data processing operations and to receive data from  system and to provide data to the processor for use when performing data processing operations and to receive data from the processor for sending to the memory system, the cache comprising a plurality of cache lines each able to store a respective data entry, the data processing system further including a cache control circuit configured to: when a block of data that is stored in the memory system in a compressed form is to be loaded into the cache, the block of data that is stored in the memory system in the compressed form having a set of associated compression metadata: storing the block of data that is stored in the memory system in the compressed form into a group of one or more cache lines of the cache; and providing the compression metadata for the block of data that is stored in the memory system in the compressed form as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the block of data that is stored in the memory system in the compressed form
Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 18 recites "…when a block of data is to be stored in memory in a compressed form, the compressed block of data having a set of associated compression metadata: storing the block of data into a respective data structure in memory; and storing the compression metadata in a separate header data structure, the header data structure including one or more data fields, and wherein the compression metadata is stored in a data field that would in a different mode of operation be used for other information" (independent claim 8, lines 5-11).  The Examiner is uncertain if "the memory," which lacks antecedent basis, refers to "a memory system," an unclaimed memory that is part of "a memory system," or to some other component.  Additionally, the Examiner is uncertain if "the compressed block," which lacks antecedent basis, of lines 5-6 refers to "a block of data that is stored in the memory in a compressed form" or to some other unclaimed memory block.  Finally, the Examiner is uncertain if "the block of data," which lacks antecedent basis, of line 7 refers to a compressed block of data, an uncompressed block of data, a decompressed block of data, or some other unclaimed block of data.  For the sake of examination, the Examiner has interpreted "…when a block of data is to be stored in memory in a compressed form, the compressed block of data having a set of associated compression metadata: storing the block of data into a respective data structure in memory; and storing the compression metadata in a separate header data structure, the header data structure 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because claim 10 recites "…a computer readable storage medium storing software code that when executing one a data processor performs a method as claimed in claim 1" (claim 10, lines 1-2).  Applicant has provided evidence that Applicant intends the term "computer readable storage medium” to include non-statutory matter.  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim is not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.  
 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,996,471 ("Saidi") in view of U.S. Patent No. 5,247,638 ("O'Brien").
As per claim 1, Saidi substantially teaches a method of operating a data processing system (Saidi, Abstract), the data processing system comprising:
a data processing system, the data processing system comprising: a processor; a memory system; and a cache system configured to transfer data stored in the memory system to the processor for use by the processor when performing data processing operations and to transfer data from the processor to the memory system, the cache system comprising a cache configured to receive data from <the memory – the memory system?> and to provide data to the processor for use when performing data processing operations and to receive data from the processor for sending to <the memory – the memory system?>, the cache comprising a plurality of cache lines each able to store a respective data entry; the method comprising: when a block of data that is stored in <the memory – the memory system?> is to be loaded into the cache, the block of data having a set of associated metadata: storing the block of data into a group of one or more cache lines of the cache; and providing the metadata for the block of data as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the block of data is stored: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a cache is "…memory holding recently accessed data, designed to speed up subsequent access to the same data."  In addition, data read from or written to main memory (e.g., backing storage device 306) is also saved in cache for future accesses.  The Examiner notes that data access operations in the system of Saidi are performed 
Saidi does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, O'Brien teaches apparatus for compressing data in a dynamically mapped virtual data storage subsystem.
As per claim 1, O'Brien particularly teaches:
a block of data that is stored in <the memory – the memory system?> in a compressed form, the compressed block of data having a set of associated compression metadata: and providing the compression metadata for the block of data: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches a block of data that is stored in <the memory – the memory system?> in a compressed form, the 
It would have been obvious to a person having ordinary skill in the art, having the teachings of O'Brien and Saidi before them before the instant application was effectively filed, to modify the invention of Saidi to include the principles of O'Brien of creating metadata along with compressed data to allow decompression of the compressed data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase effective system storage capacity by implementing a technique for data compaction and compression that is operationally independent from the processor while performing as if it were operationally dependent disk subsystem (O'Brien, Abstract).
As per claim 2, the rejection of claim 1 is incorporated, and Saidi further substantially teaches:
wherein the metadata for the block of data is provided as separate side band data associated with the first cache line of the group of cache lines in which the block of data is stored: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing 
As per claim 2, O'Brien particularly teaches:
the compression metadata: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches the compression metadata).
As per claim 3, the rejection of claim 1 is incorporated, and Saidi further substantially teaches comprising:
loading a plurality of blocks of data from the memory system into the cache, wherein each block of data of the plurality of blocks of data is stored into a respective group of one or more cache lines of the cache, and the respective metadata for each block is provided as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the respective block of data is stored: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; 
O'Brien further particularly teaches:
compressed blocks of data: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches compressed blocks of data);
the respective compression metadata for each block: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches the respective compression metadata for each block).
As per claim 4,
wherein the plurality of blocks of data correspond to a single memory page: (Saidi, Abstract; and column 3, lines 18-25, where data may be cached at a page granularity, which means that cached data correspond to a single page of memory.  Saidi therefore substantially teaches wherein the plurality of blocks of data correspond to a single memory page).
As per claim 6, the rejection of claim 1 is incorporated, and Saidi further substantially teaches:
wherein the compression metadata is stored in one or more data fields of a side band data structure that would in another mode of operation be used for storing other information: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a cache is "…memory holding recently accessed data, designed to speed up subsequent access to the same data."  In addition, data read from or written to main memory (e.g., backing storage device 306) is also saved in cache for future accesses.  The Examiner notes that data access operations in the system of Saidi 
As per claim 8,
a processor; and a memory system; the method comprising: when a block of data is to be stored in memory, the block of data having a set of associated metadata: storing the block of data into a respective data structure in memory; and storing the metadata in a separate header data structure, the header data structure including one or more data fields, and wherein the metadata is stored in a data field that would in a different mode operation be used for other information: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a cache is "…memory holding recently accessed data, designed to speed up subsequent access to the same data."  In addition, data read from or written to main memory (e.g., backing storage device 306) is also saved in cache for future accesses.  The Examiner notes that data access operations in the system of Saidi are performed by CPU/cache 302, which means that CPU/cache 302 performs data processing operations and means that the system of Saidi is a data processing system.  The Examiner further notes that the tag array and data array 
Saidi does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, O'Brien teaches apparatus for compressing data in a dynamically mapped virtual data storage subsystem.
As per claim 8, O'Brien particularly teaches:
a block of data is to be stored in memory in a compressed form, the compressed block of data having a set of associated compression metadata; and storing the compression metadata in a separate header data structure; wherein the compression metadata is stored in a data field: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  The Examiner notes that decompression may be performed at a time after compression, which means that the symbol table (i.e., the compression metadata) must be stored for at least some period of time in a location of storage (i.e., a data field of storage).  O'Brien therefore particularly teaches a block of data is to be stored in memory in a compressed form, the compressed block of data having a set of associated compression metadata; and storing the compression metadata in a separate 
It would have been obvious to a person having ordinary skill in the art, having the teachings of O'Brien and Saidi before them before the instant application was effectively filed, to modify the invention of Saidi to include the principles of O'Brien of creating metadata along with compressed data to allow decompression of the compressed data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase effective system storage capacity by implementing a technique for data compaction and compression that is operationally independent from the processor while performing as if it were operationally dependent disk subsystem (O'Brien, Abstract).
As per claim 10, the rejection of claim 1 is incorporated, and Saidi further substantially teaches:
a computer readable storage medium storing software code that when executing one a data processor performs a method as claimed in claim 1:
As per claim 11, Saidi substantially teaches a data processing system (Saidi, Abstract) comprising:
a processor; a memory system; and a cache system configured to transfer data stored in the memory system to the processor for use by the processor when performing data processing operations and to transfer data from the processor to the memory system; the cache system comprising a cache configured to receive data from the memory and to provide data to the processor for use when performing data processing operations and to receive data from the processor for sending to the memory, the cache comprising a plurality of cache lines each able to store a respective data entry; the data processing system further including: a cache control circuit configured to: when a block of data that is stored in the memory in a form is to be loaded into the cache, the block of data having a set of associated metadata: store the block of data into a group of one or more cache lines of the cache; and obtain the metadata for the block of data as separate side band data: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, 306, and 310; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only 
Saidi does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, O'Brien teaches apparatus for compressing data in a dynamically mapped virtual data storage subsystem.
As per claim 11, O'Brien particularly teaches:
a block of data that is stored in the memory in a compressed form, the compressed block of data having a set of associated compression metadata; and obtain the compression metadata: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows 
It would have been obvious to a person having ordinary skill in the art, having the teachings of O'Brien and Saidi before them before the instant application was effectively filed, to modify the invention of Saidi to include the principles of O'Brien of creating metadata along with compressed data to allow decompression of the compressed data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase effective system storage capacity by implementing a technique for data compaction and compression that is operationally independent from the processor while performing as if it were operationally dependent disk subsystem (O'Brien, Abstract).
As per claim 12, the rejection of claim 11 is incorporated, and Saidi further substantially teaches:
wherein the metadata for the block of data is provided as separate side band data associated with the first cache line of the group of cache lines in which the block of data is stored: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed 
As per claim 12, O'Brien particularly teaches:
the compression metadata: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches the compression metadata).
As per claim 13, the rejection of claim 11 is incorporated, and Saidi further substantially teaches:
wherein the cache control circuit is configured to load a plurality of blocks of data from the memory system into the cache, wherein each block of data of the plurality of blocks of data is stored into a respective group of one or more cache lines of the cache, and the respective metadata for each block is provided as separate side band data associated with a cache line of the group of one or more cache lines of the cache in which the respective block of data is stored: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random 
O'Brien further particularly teaches:
compressed blocks of data: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed data that allows the compressed data to be decompressed.  O'Brien therefore particularly teaches compressed blocks of data);
the respective compression metadata for each block: (O'Brien, Abstract; column 13, lines 24-51; and column 14, lines 1-25, where data is stored to disk in compressed format and stored in cache in compressed format.  The system of O'Brien uses an adaptive compression algorithm that builds a symbol table while performing compression operations; since decompression operations may subsequently be performed, the symbol table is metadata about the compressed 
As per claim 14, the rejection of claim 11 is incorporated, and Saidi further substantially teaches:
wherein the plurality of blocks of data correspond to a single memory page: (Saidi, Abstract; and column 3, lines 18-25, where data may be cached at a page granularity, which means that cached data correspond to a single page of memory.  Saidi therefore substantially teaches wherein the plurality of blocks of data correspond to a single memory page).
As per claim 16, the rejection of claim 11 is incorporated, and Saidi further substantially teaches:
wherein the compression metadata is stored in one or more data fields of a side band data structure that would in another mode of operation be used for storing other information: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, and 306; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a 
As per claim 18, Saidi substantially teaches a data processing system (Saidi, Abstract) comprising:
a processor; and a memory system; and a control circuit configured to: when a block of data is to be stored in memory, the block of data having a set of associated metadata: store the block of data into a respective data structure in memory; and store the metadata in a separate header data structure, the header data structure including one or more data fields, and wherein the metadata is stored in a data field that would in a different mode of operation be used for other information: (Saidi, Abstract; FIG. 1, reference numerals 100, 102, 104, and 106; FIG. 3, reference numerals 302, 304, 306, and 310; and column 6, lines 5-28 and 47-61, where the system of Saidi comprises CPU/cache 302 (i.e., a processor); Random Access Memory (RAM) 304 that is used as a cache to speed data transfer between cache client 302 and backing storage device 306 and is thus a cache system that comprises a memory to cache data; and backing storage device 306 that stores data (i.e.,  a memory system for storing data).  As evidenced by the attached non-patent literature definition of "cache," which is not relied upon for any rejection but is merely and only provided as evidence, a cache is "…memory holding recently accessed data, designed to speed up subsequent access to the same data."  In addition, data read from or written to main memory (e.g., backing storage device 306) is also 
Saidi does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, O'Brien teaches apparatus for compressing data in a dynamically mapped virtual data storage subsystem.
As per claim 18, O'Brien particularly teaches:
a block of data that is stored in the memory in a compressed form, the compressed block of data having a set of associated compression metadata; and obtain the compression metadata:
It would have been obvious to a person having ordinary skill in the art, having the teachings of O'Brien and Saidi before them before the instant application was effectively filed, to modify the invention of Saidi to include the principles of O'Brien of creating metadata along with compressed data to allow decompression of the compressed data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase effective system storage capacity by implementing a technique for data compaction and compression that is operationally independent from the processor while performing as if it were operationally dependent disk subsystem (O'Brien, Abstract).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,996,471 ("Saidi") in view of U.S. Patent No. 5,247,638 ("O'Brien") and further in view of U.S. Patent No. 7,143,238 ("Adi-Tabatabai").
As per claim 5, the rejection of claim 1 is incorporated, and Saidi further substantially teaches:
wherein the cache system includes a data encoder:
Neither Saidi nor O'Brien appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Adi-Tabatabai teaches mechanism to compress data in a cache.
As per claim 5, Adi-Tabatabai particularly teaches:
wherein when a block of data that is stored in the memory in a compressed form is to be loaded into the cache, the method comprises decoding the compressed data from the memory system and storing the data in the cache in an uncompressed format: (Adi-Tabatabai, Figure 6, reference numeral 620; and column 5, lines 5-13, where the system of Adi-Tabatabai selectively outputs data from an uncompressed cache line or a decompressed cache line.  This implies that data stored in cache may be stored as compressed cache data or uncompressed cache data (i.e., data that is not compressed when loading from memory to cache).  Adi-Tabatabai therefore particularly teaches wherein when a block of data that is stored in the memory in a compressed form is to be loaded into the cache, the method comprises decoding the compressed data from the memory system and storing the data in the cache in an uncompressed format).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Adi-Tabatabai, O'Brien, and Saidi before them before the instant application was effectively filed, to modify the combination of O'Brien with Saidi to include the principles of Adi-Tabatabai of selectively storing data in cache in compressed or uncompressed form.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system cache efficiency by decreasing the amount of cache space needed to provide the same performance (Adi-Tabatabai, column 1, lines 30-35).
As per claim 15, the rejection of claim 11 is incorporated, and Saidi further substantially teaches:
wherein the cache system includes a data encoder: (Saidi, Abstract, where data may be compressed for storage.  The Examiner notes that compressing data for storage means that data has been encoded in compressed form, which means that the system of Saidi must include a data encoder to encode the data for compression.  Saidi therefore substantially teaches wherein the cache system includes a data encoder).
Neither Saidi nor O'Brien appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Adi-Tabatabai teaches mechanism to compress data in a cache.
As per claim 15, Adi-Tabatabai particularly teaches:
wherein when a block of data that is stored in the memory in a compressed form is to be loaded into the cache, the method comprises decoding the compressed data from the memory system and storing the data in the cache in an uncompressed format: (Adi-Tabatabai, Figure 6, reference numeral 620; and column 5, lines 5-13, where the system of Adi-Tabatabai selectively outputs data from an uncompressed cache line or a decompressed cache line.  This implies 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Adi-Tabatabai, O'Brien, and Saidi before them before the instant application was effectively filed, to modify the combination of O'Brien with Saidi to include the principles of Adi-Tabatabai of selectively storing data in cache in compressed or uncompressed form.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system cache efficiency by decreasing the amount of cache space needed to provide the same performance (Adi-Tabatabai, column 1, lines 30-35).

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,996,471 ("Saidi") in view of U.S. Patent No. 5,247,638 ("O'Brien") and further in view of USPGPUB 2016/0042491 ("Croxford").
As per claim 7,
As per claim 7, Croxford particularly teaches:
wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor: (Croxford, Abstract; and paragraphs 0001-0002, 0042-0044, and 0046-0050, where the system of Croxford is directed toward use of data compression and metadata in caches for Graphics Processing Units (GPUs).  Croxford therefore particularly teaches wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Croxford, O'Brien, and Saidi before them before the instant application was effectively filed, to modify the combination of O'Brien with Saidi to include the principles of Croxford of utilizing cache compression in GPUs.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and performance by implementing techniques to determine whether or not a block of data should be processed based on metadata associated with the block of data (Croxford, paragraphs 0113-0114).
As per claim 9, the rejection of claim 8 is incorporated, but neither Saidi nor O'Brien appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Croxford teaches data processing systems.
As per claim 9, Croxford particularly teaches:
wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor: (Croxford, Abstract; and paragraphs 0001-0002, 0042-0044, and 0046-0050, where the system of Croxford is directed toward use of data compression and metadata in caches for Graphics Processing Units (GPUs).  Croxford therefore particularly teaches wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Croxford, O'Brien, and Saidi before them before the instant application was effectively filed, to modify the combination of O'Brien with Saidi to include the principles of Croxford of utilizing cache compression in GPUs.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and performance by implementing techniques to determine whether or not a block of data should be processed based on metadata associated with the block of data (Croxford, paragraphs 0113-0114).
As per claim 17, the rejection of claim 11 is incorporated, but neither Saidi nor O'Brien appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Croxford teaches data processing systems.
As per claim 17, Croxford particularly teaches:
wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor: (Croxford, Abstract; and paragraphs 0001-0002, 0042-0044, and 0046-0050, where the system of Croxford is directed toward use of data compression and metadata in caches for Graphics Processing Units (GPUs).  Croxford therefore particularly teaches wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Croxford, O'Brien, and Saidi before them before the instant application was effectively filed, to modify the combination of O'Brien with Saidi to include the principles of Croxford of utilizing cache compression in GPUs.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and performance by implementing techniques to determine whether or not a block of data should be processed based on metadata associated with the block of data (Croxford, paragraphs 0113-0114). 
As per claim 19, the rejection of claim 18 is incorporated, but neither Saidi nor O'Brien appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Croxford teaches data processing systems.
As per claim 19, Croxford particularly teaches:
wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor: (Croxford, Abstract; and paragraphs 0001-0002, 0042-0044, and 0046-0050, where the system of Croxford is directed toward use of data compression and metadata in caches for Graphics Processing Units (GPUs).  Croxford therefore particularly teaches wherein the processor is a graphics processor and wherein the data is data that is required for graphics processing operations performed by the graphics processor).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Croxford, O'Brien, and Saidi before them before the instant application was effectively filed, to modify the combination of O'Brien with Saidi to include the principles of Croxford of utilizing cache compression in GPUs.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and performance by implementing techniques to determine whether or not a block of data should be processed based on metadata associated with the block of data (Croxford, paragraphs 0113-0114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135